DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-9, 11 and 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gerber (4,494,433) in view of Suzuki (6,607,336), Ueda (9,283,789) and official notice.

 	Regarding claims 1 and 11, Gerber teaches a printer vacuum table and printing system for a printing application, comprising: 
	a system controller (fig. 3, item 20a) including a processor (note that a processor is necessarily present);
	a carriage (fig. 5, item 47b) including a tool (fig. 5, item 16b);
	a vacuum table (fig. 5, item 146); 
	a vacuum delivery system (fig. 3, items 54a/52a/26a/27a); and 

 	a rectangular printer vacuum table surface (fig. 5, upper surface of item 226) having a characteristic length in a first direction (fig. 5, X direction) and a characteristic width in a second direction (fig. 5, Y direction) perpendicular to the first direction, and having a lower planar side (fig. 5, lower side of sheet 226) and an upper planar side (fig. 5, upper side of sheet 226) opposite the lower side, wherein the length of the printer vacuum table surface extends from a first end to a second end (see fig. 5); 
 	wherein the printer vacuum table surface includes passages (fig. 5, unlabeled holes in sheet 226) between the upper planar side and the lower planar side (see fig. 5); 
 	a vacuum zone (figs. 5, item 27b) proximate to the lower side of the printer vacuum table surface (see fig. 5), wherein the vacuum zone extends in the first direction (see fig. 5, note that vacuum zones extends in X direction), wherein the vacuum zone is movable in the second direction (see fig. 5, note directional movement arrows); and 
 	wherein a conduit (fig. 5, note that chamber 27b creates a conduit for air flow) is defined through the vacuum zone (see fig. 5), wherein the conduit is connectable to a vacuum source (see fig. 3, item 54a), wherein vacuum from the vacuum source is controllably activatable to apply the vacuum to the passage in the table surface, for holding the media to the upper planar side of the vacuum table surface (see fig. 5),
a vacuum seal (fig. 5, cusps of chamber 27b contacting lower side of table) affixed to the movable vacuum zone proximate to the lower side of the vacuum table surface (see fig. 5), wherein the vacuum seal is movable in the second direction with respect to the lower side of the vacuum table surface, wherein the vacuum seal is configured to reduce or eliminate leakage of vacuum that is applied to the vacuum table 
Gerber does not teach wherein the vacuum zone is a plurality of vacuum zones including a first pair of vacuum zones and a second pair of vacuum zones, wherein the first and second pairs of vacuum zones are located at different positions from each other and movable in the second direction to position the vacuum zones coincident with a media. Suzuki teaches a suction table for a work piece with a pair of first vacuum zones (Suzuki, figs. 8, 9, second and third items 23 from left) and a pair of second vacuum zones (Suzuki, figs. 8, 9, fourth and fifth items 23 from left) movable in the second direction according to the width of the work piece and independent of a tool carriage position (Suzuki, see figs. 8, 9). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the configuration of vacuum zones disclosed by Suzuki to the vacuum table disclosed by Gerber because doing so would allow for the adaption of such a vacuum table for work pieces to be machined by larger tools than that disclosed by Gerber. In other words, while Gerber discloses machining only a small portion of its work piece at any given time, thereby requiring only a small portion of the work piece to be held flat, Suzuki teaches holding a larger work piece in place so that the entire work piece is held firm at all times during machining. (Note that while Suzuki teaches suction zones, there is no explicit mention of an applied vacuum or negative pressure. Nonetheless, Examiner maintains that the configuration of Suzuki’s vacuum zones, regardless of whether the suction is produced solely by suction cups or with the added suction force of a vacuum, would have been applicable).  
variable vacuum is operated to control a flatness range of the media while holding the media coincident, wherein the variable vacuum applied to one or more of the plurality of vacuum zones can be turned off when the media does not cover a region of the printer vacuum table surface corresponding to one or more of the plurality of vacuum zones, wherein the variable vacuum applied to the passages is varied such that an amount of variable vacuum applied to one passage is different than at least an amount of variable vacuum applied to another passage. Ueda teaches a vacuum belt with selectively operable suction ranges corresponding to sheet widths and wherein a vacuum is applied to control a flatness range of a medium (Ueda, see fig. 6, Note that all such vacuum devices are intended “to control a flatness range” of media. Note that depending on the width of the media, fans 73, 74, 75 are turned on or off independently so that if a passage within vacuum zone 722 is provided with vacuum during A5 printing, a passage within vacuum section 721 is not provided with vacuum, and thus the variable vacuum applied to those two passages is different. Note that there is no limitation requiring that the variable vacuum applied to the two passages is different and non-zero. See also Ueda, col. 8, lines 20-27). 
It would have been obvious to one of ordinary skill in the art at the time of invention to substitute Gerber in view of Suzuki’s movable vacuum zones and seals for the stationary vacuum zones disclosed by Ueda because doing so would allow for the reconfiguration of vacuum zones according to sheet length thereby allowing for a concentration of suction to a position at least mostly within the sheet perimeter, thereby reducing power consumption of vacuum source(s). 
 	Gerber in view of Suzuki and Ueda does not teach a drive train that is configured for proportional movement of the first pair of vacuum zones and the second pair of vacuum zones in the second direction, wherein the proportional movement is related to any of an effective diameter of a circumference of a rotational element of the drive train. Examiner takes official notice that one of ordinary skill in the art at the time of the invention would have known that a drive train would have been an effective way to propel Gerber in view of Suzuki and Ueda’s moveable vacuum zone.  	Regarding claims 7 and 17, Gerber in view of Suzuki and Ueda teaches the printer vacuum table and printing system of claims 1 and 11, wherein the first pair of vacuum zones and the second pair of vacuum zones are proportionally movable in the second direction based on a rotational movement of the rotational element of the drive train (See claims 1, 11 rejections).  	Regarding claims 8 and 18, Gerber in view of Suzuki and Ueda teaches the printer vacuum table and printing system of claims 7 and 17, further comprising: 
 	wherein the drive train is configured to move the first pair of vacuum zones and the second pair of vacuum zones concurrently with respect to the width of the printer vacuum table surface (Note that upon combination of Ueda with Gerber in view of Suzuki, this limitation would be met).  	Regarding claims 9 and 19, Gerber in view of Suzuki and Ueda teaches the printer vacuum table and printing system of claims 8 and 18, wherein the drive train is controllable based on the width and alignment of the media with respect to the printer vacuum table surface (Note that upon combination of Ueda with Gerber in view of Suzuki, this limitation would be met). 

Response to Arguments
Applicant's arguments filed 1/7/2020 have been fully considered but they are not persuasive. The claims have been amended to further specify the operation of the . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853